El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*186Se trata de ana moción presentada por el abogado de la parte demandante para que se desestime la apelación por no habérsele entregado copia de la transcripción de autos radicada en este tribunal a los efectos de esta apelación.. El apelante se ha opuesto por escrito a dicha moción, alegando que de acuerdo con la Ley No. 70 de marzo 9, 1911, no está obligado a entregar copia de la transcripción de autos a la parte apelada.
El artículo 299 del Código de Enjuiciamiento Civil enmen-dado por la Ley No. 70 de marzo 9, 1911, después de esta-blecer que el pliego de excepciones y exposición del caso, una vez aprobado y certificado por el juez, pasará a formar parte del legajo de la sentencia, concluye así:
• ‘ ‘ Constituirá el récord de una apelación, la certificación que librará el secretario del tribunal a quo a los abogados de las partes, del legajo de la sentencia y de la notificación de la apelación. Dicha certificacióni deberá ser archivada en la secretaría de la Corte Suprema dentro de los treinta días siguientes al en que se haya aprobado el pliego de excepciones y exposición del caso, con la constancia de haberse entre-gado a los abogados de las partes apeladas una copia literal de la misma, certificada por el abogado del apelante.”
Al emplear el legislador en dicho párrafo el verbo “de-berá” revela claramente su intención dé dar una regla de procedimiento imperativa y no directiva cuyo cumplimiento quede a la voluntad del apelante. Indudablemente el fin per-seguido por la ley ha sido el que la parte apelada tenga en su poder una copia literal de la transcripción de autos- para poder preparar su alegato para el Tribunal Supremo. La ley es clara, y de acuerdo con el artículo 13 del Código Civil no cabe menospreciar su- letra, máxime cuando ni siquiera se trata de demostrar haber intentado darle cumplimiento. Y debemos interpretar la ley dándole efecto a todas sus disposiciones sin omitir ninguna. Art. 26 de la Ley de Evi-dencia de 1905. Nadal v. American Railroad Company of P. R., 19 D. P. R., 1080.
*187Atora bien, ¿ es la omisión de qne se trata motivo bastante para qne se desestime la apelación? Indudablemente qne sí. El derecho de apelación no es nn derecho absoluto, sino de origen estatutorio, y la parte qne desea ejercitarlo debe cum-plir snstancialmente todos los preceptos relativos a su ejer-cicio. 2 Ruling Case Law, 100.
En el presente caso, no solamente no se ha cumplido con la ley sino que de una manera expresa alega el apelante no estar obligado a cumplirla.
No es la primera vez que se plantea ante este tribunal esta cuestión. Véanse los casos de García v. American Railroad Company of P. R., 17 D. P. R., 949; Sucesores de José Martínes v. Tomás Dávila y Cía., 17 D. P. R., 1008; Hernández v. American Railroad Company of P. R., 17 D. P. R., 1225; Avalo Sánchez v. Porrata et al., 18 D. P. R., 908.
En los tres primeros casos, denegamos la moción de deses-timación porque la parte apelante al ser notificada de la mo-ción y antes de la vista de la misma subsanó la omisión entre-gando copia de la transcripción de autos a la parte apelada. T en el último, denegamos la moción de desestimación porque se demostró que se había entregado copia de la transcripción de autos al abogado que representaba a dos de los apelados y al cual estaba asociado otro abogado que representaba a los cinco apelados. Pero en ninguno de dichos casos se negó el apelante a subsanar la omisión alegando que no estaba obli-gado a entregar copia de la transcripción de untos al apelado. La ignorancia o errónea inteligencia de la ley no excusa de su cumplimiento.
Debemos declarar con lugar la moción y desestimar el recursó.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de esta moción.